J-S01039-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ROBERT DAVID DODSON

                            Appellant                 No. 1214 WDA 2014


                   Appeal from the PCRA Order July 10, 2014
                In the Court of Common Pleas of Fayette County
              Criminal Division at No(s): CP-26-CR-0002198-2011


BEFORE: GANTMAN, P.J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                        FILED JANUARY 23, 2015

        Appellant, Robert David Dodson, appeals from the order entered in the

Fayette County Court of Common Pleas, dismissing his first petition brought

pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

           [Appellant] was charged with Homicide and Endangering
           the Welfare of Children stemming from the death of his
           fifteen (15) month-old daughter….         The case was
           consolidated with [the case against the child’s mother,
           Tammy Bohon]. Before the child passed away, she had
           been suffering from severe vomiting and diarrhea, and the
           feeding tube that she needed to eat had fallen out.
           Neither [Appellant] nor Bohon fixed the feeding tube, and
           neither parent took the child to the hospital for the
           immediate medical care she needed. The child was left

____________________________________________


1
    42 Pa.C.S.A. §§ 9541-9546.
J-S01039-15


        with [Appellant] and their older children while Bohon went
        out with a male friend and smoked crack cocaine.

        When the police arrived at the home, they observed it
        being in terrible shape and poorly maintained, and there
        were animal feces on the floor throughout the home,
        including locations near where the child had been laying.
        Dr. Cyril Wecht, who performed the autopsy, determined
        the child’s cause of death to be dehydration and double
        pneumonia.

                                *    *    *

        Under the advice of [plea counsel], [Appellant] entered a
        guilty plea to Involuntary Manslaughter and Endangering
        the Welfare of Children on August 31, 2012. He was
        sentenced on October 25, 2012 in accordance with the
        plea agreement to a term of four and one-half (4.5) to
        nine (9) years of incarceration on the Involuntary
        Manslaughter charge. He received no additional penalty
        on the Endangering the Welfare of Children charge.

(PCRA Court Opinion, filed July 10, 2014, at 2-4).    Appellant did not file

post-sentence motions or a notice of appeal.

     Appellant timely filed a counseled PCRA petition on October 24, 2013.

In it, Appellant raised multiple allegations of counsel’s ineffectiveness in

conjunction with the entry of the guilty plea.    On January 29, 2014, the

court conducted an evidentiary hearing.    The court denied PCRA relief on

July 10, 2014. Appellant timely filed a notice of appeal on July 24, 2014.

That same day, Appellant voluntarily filed a concise statement of errors

complained of on appeal, pursuant to Pa.R.A.P. 1925(b).

     Appellant raises one issue for our review:

        WHETHER [THE] PCRA COURT DID ERR IN NOT FINDING
        INEFFECTIVE ASSISTANCE OF COUNSEL AT THE

                                    -2-
J-S01039-15


         FOLLOWING STAGES: (1) THE FAILURE OF COUNSEL TO
         ADEQUATELY REPRESENT THE CLIENT THROUGH THE
         PLEA PROCEDURES AS SET FORTH IN THE RECORD?

(Appellant’s Brief at 5).

      Our standard of review of the denial of a PCRA petition is limited to

examining    whether        the   evidence    of   record     supports    the     court’s

determination    and    whether      its     decision    is   free   of   legal    error.

Commonwealth v. Conway, 14 A.3d 101 (Pa.Super. 2011), appeal denied,

612 Pa. 687, 29 A.3d 795 (2011). This Court grants great deference to the

findings of the PCRA court if the record contains any support for those

findings. Commonwealth v. Boyd, 923 A.2d 513 (Pa.Super. 2007), appeal

denied, 593 Pa. 754, 932 A.2d 74 (2007).                We give no such deference,

however, to the court’s legal conclusions.          Commonwealth v. Ford, 44

A.3d 1190 (Pa.Super. 2012).

      On appeal, Appellant asserts plea counsel’s PCRA hearing testimony

did not establish that counsel prepared for a trial; therefore, Appellant had

no choice but to enter a guilty plea.         Specifically, Appellant contends plea

counsel failed to research witnesses or retain a medical expert.             Appellant

insists plea counsel did not have reasonable basis for failing to prepare.

Appellant concludes plea counsel was ineffective, and his ineffectiveness

caused Appellant to enter an unknowing and involuntary guilty plea.                  We

disagree.

      As a prefatory matter, we note: “[T]o succeed on an allegation


                                           -3-
J-S01039-15


of…counsel’s     ineffectiveness…a       post-conviction     petitioner     must,   at   a

minimum, present argumentation relative to each layer of ineffective

assistance,    on    all   three   prongs      of   the   ineffectiveness    standard….”

Commonwealth v. D’Amato, 579 Pa. 490, 500, 856 A.2d 806, 812 (2004)

(internal citations omitted).       “[A] petitioner does not preserve a…claim of

ineffectiveness merely by focusing his attention on whether…counsel was

ineffective. Rather, the petitioner must also present argument as to how the

second and third prongs of the Pierce[2] test are met with regard to

the…claim.” Commonwealth v. Santiago, 579 Pa. 46, 69, 855 A.2d 682,

696 (2004).         “[A]n undeveloped argument, which fails to meaningfully

discuss and apply the standard governing the review of ineffectiveness

claims, simply does not satisfy [the petitioner’s] burden of establishing that

he is entitled to any relief.” Commonwealth v. Bracey, 568 Pa. 264, 273

n.4, 795 A.2d 935, 940 n.4 (2001). See also Commonwealth v. Chmiel,

612 Pa. 333, 362, 30 A.3d 1111, 1128 (2011) (explaining boilerplate

allegations and bald assertions of no reasonable basis and/or ensuing

prejudice cannot satisfy petitioner’s burden of proving ineffectiveness).

       Additionally, “[A]llegations of ineffectiveness in connection with the

entry of a guilty plea will serve as a basis for relief only if the ineffectiveness

caused the defendant to enter an involuntary or unknowing plea.”

____________________________________________


2
    Commonwealth v. Pierce, 537 Pa. 514, 645 A.2d 189 (1994).



                                           -4-
J-S01039-15


Commonwealth v. Wah, 42 A.3d 335, 338 (quoting Commonwealth v.

Allen, 833 A.2d 800, 802 (Pa.Super. 2003), appeal denied, 580 Pa. 703,

860 A.2d 488 (2004)).

         This is similar to the manifest injustice standard applicable
         to all post-sentence attempts to withdraw a guilty plea.
         The law does not require that appellant be pleased with
         the outcome of his decision to enter a plea of guilty: All
         that is required is that [the appellant’s] decision to plead
         guilty be knowingly, voluntarily, and intelligently made.

Commonwealth v. Lewis, 708 A.2d 497, 500-01 (Pa.Super. 1998), appeal

denied, 555 Pa. 741, 725 A.2d 1219 (1998) (quoting Commonwealth v.

Yager, 685 A.2d 1000, 1004 (Pa.Super. 1996) (en banc)) (internal

quotation marks omitted).

      The Pennsylvania Rules of Criminal Procedure mandate that pleas be

taken in open court, and require the court to conduct an on-the-record

colloquy to ascertain whether a defendant is aware of his rights and the

consequences of his plea.     Commonwealth v. Hodges, 789 A.2d 764

(Pa.Super. 2002). Specifically, the court must affirmatively demonstrate the

defendant understands: (1) the nature of the charges to which he is

pleading guilty; (2) the factual basis for the plea; (3) his right to trial by

jury; (4) the presumption of innocence; (5) the permissible ranges of

sentences and fines possible; and (6) that the judge is not bound by the

terms of the agreement unless he accepts the agreement. Commonwealth

v. Watson, 835 A.2d 786 (Pa.Super. 2003).

      Our Court will evaluate the adequacy of the plea colloquy and the

                                     -5-
J-S01039-15


voluntariness of the resulting plea by examining the totality of the

circumstances surrounding the entry of that plea.         Commonwealth v.

Muhammad, 794 A.2d 378 (Pa.Super. 2002). A defendant who decides to

plead guilty is bound by the statements he makes while under oath, “and he

may not later assert grounds for withdrawing the plea which contradict the

statements he made at his plea colloquy.” Commonwealth v. Pollard, 832

A.2d 517, 523 (Pa.Super. 2003).

      Instantly, Appellant’s brief contains no discussion of the prejudice

prong of the ineffectiveness test. Additionally, Appellant baldy asserts that

plea counsel lacked a reasonable basis for his actions, and Appellant fails to

explain how counsel’s alleged deficiencies caused him to enter an unknowing

and involuntary plea.     Absent more, the cursory analysis set forth in

Appellant’s brief does not adequately analyze his ineffectiveness claim. See

Santiago, supra; D’Amato, supra.            Thus, Appellant’s issue concerning

plea counsel’s ineffectiveness is waived.

      Moreover, even if Appellant had presented an adequate argument, no

relief would be due, based on a thorough review of the record, the briefs of

the parties, the applicable law, and the well-reasoned opinion of the

Honorable Steve P. Leskinen.       The PCRA court opinion discussed and

properly disposed of the question presented. (See PCRA Court Opinion at 4-

10) (finding: plea counsel provided credible testimony at PCRA hearing; plea

counsel testified regarding ongoing nature of plea negotiations; plea counsel


                                     -6-
J-S01039-15


met with Appellant before each court proceeding and several times at county

prison; immediately after plea counsel secured deal for Appellant to plead

guilty to involuntary manslaughter, counsel met with Appellant to discuss

Commonwealth’s      offer;   nevertheless,   plea   counsel   also   commenced

preliminary preparations for trial by obtaining discovery and interviewing

potential witnesses; plea counsel did not retain medical expert, because plea

counsel could not find expert who would offer favorable opinion; plea

counsel reviewed discovery and degrees of homicide with Appellant;

Appellant’s responses during oral plea colloquy indicated satisfaction with

plea agreement and plea counsel’s representation). Accordingly, we affirm.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/23/2015




                                      -7-